Citation Nr: 0015457	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  94-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable disability rating for gout, 
based on disagreement with the initial rating. 

2.  Entitlement to a compensable disability rating for 
exostosis of the right first metatarsal, based on 
disagreement with the initial rating.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1968 to October 
1972 and from January 1973 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In May 1997, the Board issued a decision in which it denied 
increased evaluations for the disabilities listed above, as 
well for hemorrhoids and residuals of a fractured right index 
finger.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  Pursuant to a joint 
motion, the Court vacated the Board decision with respect to 
the issues of gout and the right first metatarsal.  The Court 
dismissed the appeal with respect to the remaining two 
issues, as the veteran chose to withdraw those appeals.    

In the May 1997 decision, the Board remanded to the RO 
several issues for additional development.  At this time, the 
Board and the veteran agree that those issues have not yet 
been fully developed by the RO (see April 26, 2000 Report of 
Contact).  Therefore, the Board's current consideration is 
limited to the issues set forth above.   


REMAND

In the July 1993 rating decision, the RO established service 
connection for gout and exostosis of the right first 
metatarsal.  It assigned noncompensable (0 percent) ratings 
for each disability.  The veteran timely appealed that 
decision.  

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claims for higher initial 
ratings are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1999).  Therefore, VA has a duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 
1469 (1997).  This duty includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

The veteran's gout is evaluated under Diagnostic Code (Code) 
5017.  38 C.F.R. § 4.71a.  Notes specify that gout will be 
rated under Code 5002, rheumatoid arthritis.  Rheumatoid 
arthritis may be evaluated, as appropriate, as an active 
disease process or based on chronic residuals.  Residuals 
such as limitation of motion or ankylosis are rated under the 
appropriate diagnostic codes for the specific joints 
involved.  If limitation of motion of the specific joint or 
joints involved is noncompensable, a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

The exostosis of the right first metatarsal is evaluated by 
analogy to Code 5015, benign new growths of the bones.  
38 C.F.R. § 4.71a.  Notes indicate that diseases rated under 
diagnostic codes including Code 5015 will be rated on 
limitation of motion of the affected part, as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Code 5003; but see Code 
5003, Note 2 (compensable ratings based on X-ray findings 
will not be utilized in rating conditions listed under 
diagnostic codes 5013 to 5024).  When limitation of motion is 
noncompensable, Code 5003 provides that a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

A review of the claims folder reveals that the most recent VA 
orthopedic examination performed in April 1994 fails to 
include evaluation of all relevant factors of functional loss 
and disability due to arthritis.  If an examination report 
does not contain sufficient detail, it must be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2.  The Board 
is prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
 
In a claim of disagreement with the initial rating assigned 
following a grant of service connection, as is the situation 
in this case, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (on a claim for an original or an 
increased rating, it is presumed that the veteran seeks the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy when less than the 
maximum available benefit is awarded).  On remand, the RO 
should be cognizant of this provision.  
  
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
examination should include range of 
motion studies and X-rays, as well as any 
other test deemed necessary by the 
examiner.  The claims folder must be made 
available to the physician for review 
prior to the examination.  In the report, 
the examiner is asked to identify and 
describe any current gout and right first 
metatarsal symptomatology.  The report 
should include an assessment of any 
functional loss associated with gout and 
right first metatarsal disability due to 
more or less movement than normal, 
weakened movement, incoordination, 
swelling, excess fatigability, pain on 
movement, deformity or atrophy of disuse, 
muscle spasm, crepitus, and pain to 
pressure or manipulation.  If there is no 
evidence of any of the above factors on 
examination, the report should so state.  
The examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.   

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim for a compensable 
disability rating for gout and a 
compensable disability rating for 
exostosis of the right first metatarsal.  
If the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


